

115 S863 IS: Offshoring Prevention Act
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 863IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for the taxation of income of controlled
			 foreign corporations attributable to imported property.
	
 1.Short titleThis Act may be cited as the Offshoring Prevention Act.
		2.Taxation of income of
			 controlled foreign corporations attributable to imported property
			(a)General
 RuleSubsection (a) of section 954 of the Internal Revenue Code of 1986 is amended by striking the period at the end of paragraph (5) and inserting , and, by redesignating paragraph (5) as paragraph (4), and by adding at the end the following new paragraph:
				
 (5)imported property income for the taxable year (determined under subsection (j) and reduced as provided in subsection (b)(5))..
			(b)Definition of
 Imported Property IncomeSection 954 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(j)Imported
				Property Income
						(1)In
 generalFor purposes of subsection (a)(5), the term imported property income means income (whether in the form of profits, commissions, fees, or otherwise) derived in connection with—
 (A)manufacturing, producing, growing, or extracting imported property;
 (B)the sale, exchange, or other disposition of imported property; or
 (C)the lease, rental, or licensing of imported property.
							Such term
				shall not include any foreign oil and gas extraction income (within
			 the meaning
				of section 907(c)) or any foreign oil related income (within the
			 meaning of
				section 907(c)).(2)Imported
 propertyFor purposes of this subsection— (A)In generalExcept as otherwise provided in this paragraph, the term imported property means property which is imported into the United States by the controlled foreign corporation or a related person.
							(B)Imported
				property includes certain property imported by unrelated
 personsThe term imported property includes any property imported into the United States by an unrelated person if, when such property was sold to the unrelated person by the controlled foreign corporation (or a related person), it was reasonable to expect that—
 (i)such property would be imported into the United States; or
 (ii)such property would be used as a component in other property which would be imported into the United States.
								(C)Exception for
 property subsequently exportedThe term imported property does not include any property which is imported into the United States and which—
 (i)before substantial use in the United States, is sold, leased, or rented by the controlled foreign corporation or a related person for direct use, consumption, or disposition outside the United States; or
 (ii)is used by the controlled foreign corporation or a related person as a component in other property which is so sold, leased, or rented.
								(D)Exception for
 certain agricultural commoditiesThe term imported property does not include any agricultural commodity which is not grown in the United States in commercially marketable quantities.
							(3)Definitions and
				special rules
 (A)ImportFor purposes of this subsection, the term import means entering, or withdrawal from warehouse, for consumption or use. Such term includes any grant of the right to use intangible property (as defined in section 936(h)(3)(B)) in the United States.
							(B)United
 statesFor purposes of this subsection, the term United States includes the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
							(C)Unrelated
 personFor purposes of this subsection, the term unrelated person means any person who is not a related person with respect to the controlled foreign corporation.
							(D)Coordination
 with foreign base company sales incomeFor purposes of this section, the term foreign base company sales income shall not include any imported property income..
			(c)Separate
			 Application of Limitations on Foreign Tax Credit for Imported Property
			 Income
				(1)In
 generalParagraph (1) of section 904(d) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph:
					
 (B)imported property income, and.
				(2)Imported
 property income definedParagraph (2) of section 904(d) of such Code is amended by redesignating subparagraphs (I) and (K) as subparagraphs (J) and (K) respectively, and by inserting after subparagraph (H) the following new subparagraph:
					
						(I)Imported
 property incomeThe term imported property income means any income received or accrued by any person which is of a kind which would be imported property income (as defined in section 954(j))..
				(3)Conforming
 amendmentClause (ii) of section 904(d)(2)(A) of such Code is amended by inserting or imported property income after passive category income.
				(d)Technical
			 Amendments
 (1)Clause (iii) of section 952(c)(1)(B) of the Internal Revenue Code of 1986 is amended—
 (A)by redesignating subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI), and
 (B)by inserting after subclause (I) the following new subclause:
						
 (II)imported property income,.
 (2)The last sentence of paragraph (4) of section 954(b) of such Code is amended by striking subsection (a)(5) and inserting subsection (a)(4).
 (3)Paragraph (5) of section 954(b) of such Code is amended by striking and the foreign base company oil related income and inserting the foreign base company oil related income, and the imported property income.
				(e)Effective
 DateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after the date of the enactment of this Act, and to taxable years of United States shareholders within which or with which such taxable years of such foreign corporations end.